Citation Nr: 0928524
Decision Date: 07/30/09	Archive Date: 09/03/09
 
DOCKET NO. 08-04 365                       DATE JUL 30 2009 

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey 

THE ISSUE 

Entitlement to service connection for a back disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

L.B. Cryan, Counsel 

INTRODUCTION 

The Veteran had active service from May 1954 to April 1958. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied the Veteran's claim of service connection for a back disability because new and material evidence had not been received to reopen a previously denied claim. 

In June 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of his testimony is associated with the claims file. 

In an October 2008 decision, the Board determined that the Veteran submitted new and material evidence to reopen the previously denied claim of service connection for a back disability. In light of the reopened claim, the matter was remanded back to the RO, via the Remand and Rating Development Team in Huntington, West Virginia, for additional development of the record. After completion of the requested development, the Huntington RO issued a supplemental statement of the case denying the Veteran's reopened claim of service connection for a back disability and returned the case to the Board for appellate disposition. 

FINDING OF FACT 

A chronic back disability, such as degenerative arthritis of the spine, was not first shown during service or within the first post-service year, and the competent and probative evidence of record establishes that the Veteran's current multi-level spondylosis was most likely caused by aging, and is less likely than not related to the in-service back injury and subsequent treatment therefor in 1956. 

- 2 - 

CONCLUSION OF LAW 

The criteria for entitlement to service connection for a low back disability are not met. 38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

I. Notice and Assistance 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen based on new and material evidence, the notice must VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes notice of the type of evidence that describes the bases for the denial in the prior decision and describes the evidence necessary to establish service connection that was not present in the previous denial. 

- 3 - 

Despite any defect in the notice provided to the Veteran regarding new and material evidence, the case was subsequently reopened by the Board in October 1988; thus, any defect in this regard resulted in harmless error. 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated in September 2006. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded the veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board. All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). At his 

- 4 - 

personal hearing before the undersigned in June 2008, the Veteran specifically testified that he was aware of what evidence was necessary to substantiate his claim. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

II. Service Connection 

The Veteran seeks service connection for a low back disability. 
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic". When the disease entity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive 

- 5 - 

disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309. 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service treatment records reflect that the Veteran was hit with a rifle in the back in mid-April 1956. He sought treatment on April 30, 1956 due to re-injury. There was slight pain in the lumbar back with moderate muscle spasm and tenderness. Motion was limited because of pain. The Veteran was instructed to rest and use heat. One week later, on May 7, 1956, the Veteran continued to complain of back pain. A backache was noted along with a sore throat in September 1956. There were no other in-service references to lumbar spine pain or to the April 1956 back injury. Rather, the service treatment records beginning at the end of February 1958 note complaints of right flank pain at the iliac crest. The February 28, 1958 entry notes right flank pain for 8 days duration, without nausea or vomiting. An abdominal examination revealed mild tenderness at the right flank at the level of iliac crest, although there was no spasm, rigidity or rebound. Pain was definitely aggravated on use of right abdominal musculature. The impression was myositis. 

- 6 - 

The next day, on March 1, 1958, the Veteran's pain was worse. He was nauseated, but without vomiting. On examination, there was voluntary guarding, but no evidence tenderness or rebound On March 2, 1958, the Veteran reported that his pain was in the right upper quadrant, and was becoming more frequent. He was twice as nauseated, but still had no vomiting. He reported a pain in the left lateral chest. Lung examination was normal. The Veteran held his abdomen too tight for adequate examination. He exhibited occasional marked reaction to palpation at right iliac crest which was not consistent. The diagnosis was "D.U." 

The service treatment records further reflect that the Veteran was admitted to the naval hospital at Quantico, Virginia on March 3, 1958. The March 26, 1958 discharge summary reveals that the Veteran had reiterated his symptoms of right lower quadrant pain, localized and without radiation, dull and aching in nature, with occasional sharp exacerbations, some nausea, but no vomiting. Examination of the abdomen revealed very slight right lower quadrant tenderness on deep palpation and some right costovertebral angle tenderness on deep palpation and some right costovertebral angle tenderness. The remainder of the physical examination was within normal limits. Numerous urinalyses and stool examinations for ova, parasites and blood were all negative. Other testing, including liver function studies, bilirubin levels, and upper GJ series were all negative. The Veteran was placed on bed rest and given a bland diet. The following day, March 4, 1958, the Veteran was seen by a surgical consultant who could find no specific etiology of the pain. Despite therapy, the Veteran's pain continued, varying in severity; absent one day, present the next. Physical examination was still non-contributory, but it was learned that the patient had been transferred to the hospital from the "Post Brig." He was put in the Brig for being A WOL and was awaiting a court-martial. Following the court-martial, the patient's symptoms promptly subsided. Thus, his initial diagnosis was changed to: Psychogenic Gastrointestinal Reaction 
(Abdominal Pain). On March 26, 1958, the Veteran was completely asymptomatic and afebrile.
 
The Veteran's DD Form 214 reveals that the Veteran was discharged from service on April 18, 1958. There was no mention of back pain, or a back disability on the Veteran's April 1958 discharge examination. 

- 7 - 

This Veteran has been attempting to establish service connection for a low back disability since October 1960. In a February 1961 rating decision, the RO denied service connection for a back disability because the Veteran's discharge examination was negative for complaints, findings or diagnosis of a back disability or residuals of an in-service injury, despite in-service treatment for back trauma shown on the service medical records. 

In a March 1961 handwritten memo, one of the Veteran's private doctors indicated that the Veteran was treated for lumbo-sacral sprain pain radiating down both legs for approximately one week in January 1960. 

At a VA examination in May 1961, the doctor initially suspected kidney pathology, given the Veteran's complaints of intermittent right flank pain. Upon further testing, however, an intravenous urogram film revealed normal kidney function with no calculi, and urine culture was negative. Likewise, a chest x-ray of the heart and lungs was essentially normal. X-ray of the lumbosacral spine revealed that the vertebrae and intervertebral spaces were all normally outlined. There was no evidence of injury or disease. The lumbosacral joint, sacro-iliac joints and hip joints were all within normal limits. Significantly, these films showed no arthritic change, no spondylolisthesis, no congenital anomaly or intervertebral disc disease. On examination of the back, there was no spasm and range of motion was good. There was tenderness over the right "CVA". Likewise, there was tenderness of the abdomen upon deep palpation of the right kidney. The examiner's ultimate diagnosis was intermittent right flank pain of undetermined etiology. 

In July 1966, the Veteran requested VA outpatient treatment for back pain. VA determined the Veteran had not established service connection for a back disability, and on examination of the back at that time, there was no tenderness or rigidity. 

In a June 1990 decision, the Board denied the Veteran's claim of service connection for a back disability because new and material evidence had not been presented to reopen a previously denied claim. 

- 8- 

Private records from 1990 through 1994 show that the Veteran was treated for chronic back pain with Percocet. Examinations during that time period revealed tenderness in the lumbosacral spine at the S1 joint, with possible lumbago, and possible herniated disc. 

VA outpatient reports from 1994 show that the Veteran continued to complain of chronic back pain and sought treatment with Percocet. The Veteran remained steadfast in his assertion that the back disability had its onset during service in 1956. 

At a personal hearing at the RO in Newark, New Jersey, in July 1995, the Veteran testified that he complained about his back ache to the examiner at his discharge examination, but the examiner told him that his back injury was already documented in his service treatment records. 

A Board decision dated in October 1997 once again determined that no new and material evidence had been submitted to reopen the previously denied claim of service connection for a back disorder. 

The Veteran's most recent claim to reopen was received at the RO in May 2006. The appellant continues to contend that his in-service back injury, which is well-documented, has continued to cause residual pain since service, and has resulted in current disk disease and degenerative joint disease of the lumbar spine. 

VA outpatient treatment records from 2006 through 2008 show continued treatment for low back pain. March 2006 x-rays noted an impression of L4-L5 and T12-L1 disc space narrowing with degenerative changes. 

An April 2006 entry noted a 40-year history of low back pain complaints with a history of an in-service back injury. The assessment was chronic low back pain for 40 years likely secondary to mechanical low back pain, with no focal neurologic signs suggestive of radiculopathy or myelopathy. 

- 9 - 

July 2007 entries referred to a magnetic resonance imaging (MRI) report from 2000 that revealed a disc herniation at L5-S1. A July 2007 magnetic resonance imaging (MRI) noted an impression of mild multilevel degenerative spondylosis most notably affecting the L4-L5 level. The overall central canal exit foramina, however, were adequate throughout. 

A January 2008 VA notation documents that the Veteran had chronic back pain due to degenerative changes in his lumbar spine. 

In June 2008, a VA doctor filled out a standard physician's questionnaire regarding disabilities of the spine, and indicated that the Veteran had back pain with "DJD" of the spine, that may be related to the Veteran's military service because the Veteran reported a history of chronic back pain since service. The physician specifically noted that the Veteran's history of back pain since service for about 40 years was "as per patient." 

At the Veteran's personal hearing before the undersigned at the Newark, New Jersey RO in June 2008, the Veteran's representative argued that the Veteran's treatment records from March 1958 show that the Veteran underwent follow-up treatment for chronic back pain. The Veteran testified that his back pain began during service. 

Given the June 2008 opinion that the Veteran's current back disability may be related to the injury in service, coupled with the Veteran's hearing testimony in June 2008, the Board remanded the case back to the RO to obtain a medical opinion as to the likely etiology of the Veteran's degenerative changes in the lumbar spine. The VA examination was held in December 2008. The report indicates that the examiner reviewed the Veteran's claims file in conjunction with the examination. 

Based on physical examination of the Veteran and the most recent magnetic resonance imaging (MRI) findings, the impression was lumbar spondylosis and right lumbar radiculopathy. Based on the Veteran's history, physical examination, and the imaging study, the examiner opined that the Veteran's current conditions in the low back and the right lower extremity were not at least as likely as not a direct 

- 10- 

result or proximate result of his service-connected injury on April 30, 1956. The examiner noted that the back pain associated with the in-service injury had apparently resolved as there was no documented complaint or documented treatment during the remainder of the Veteran's service. Additionally, the examiner noted that there was no abnormality found regarding his low back at the separation examination. Finally, the examiner explained that the 2007 magnetic resonance imaging (MRI) finding of mild multilevel degenerative spondylosis was most likely caused by aging. 

In sum, the evidence in this case clearly reveals the following undisputed facts: (1) The Veteran injured his back during service in April 1956, and was treated for residual back pain in April and May 1956; (2) Since October 1960, the claims file shows that the Veteran has consistently maintained that he has suffered from back pain since the in-service injury in April 1956; and, (3) The Veteran has a current degenerative spondylosis predominantly affecting the L4-L5 level. 

In addition to the above findings, however, in order to establish service connection for a low back disability in this case, there must also be competent evidence of a nexus between the Veteran's current disability and service. There is evidence that weighs in favor of the Veteran's claim and evidence that weighs against the claim. When all of the evidence is assembled, the weight of the evidence is against the claim based on the probative value of competent evidence of record. As noted above, there is a June 2008 medical opinion suggesting that the Veteran's current back disability may be related to the Veteran's in-service injury, as per the patient's reported history. Secondly, the Veteran has consistently, throughout the years, maintained that his back disability began during service. 

The June 2008 opinion, however, is of no probative value because it is based solely on the Veteran's assertions without any supporting rationale. The examiner indicated that the Veteran had a history of chronic back pain since service, and specifically noted, "as per patient, patient was struck from the right side in the line of service 1956." There is no rationale for the opinion that the Veteran's current back condition might be related to the in-service injury. While it is well-established that an injury in 1956 did in fact occur, the examiner provided no basis for his 

- 11 - 

conclusion that the current back disability was related to that injury. There is no indication that the examiner reviewed the Veteran's claims file, or was aware of the Veteran's post-service medical history. Evidence which is simply information recorded by a medical examiner, un enhanced by any additional medical comment by that examiner, does not constitute medical evidence of the required nexus. LeShore v. Brown, 8 Vet. App. 407, 409 (1995). 

In contrast to the June 2008 opinion, the opinion provided by the VA examiner in December 2008 is based on sound medical principles, and objective medical findings. The VA examiner opined that the Veteran did not have a chronic disability that stemmed from his in-service injury, specifically noting that the examination at discharge was completely negative for findings, complaints or diagnosis of a back disability or back pain; and, that his current disability was most likely due to the aging process. 

Although the Veteran testified that he reported back pain at his discharge examination, and was told that his complaints were already documented in the service treatment records, the fact remains that objective radiographic imaging from May 1961, approximately three years after service discharge, is completely negative for arthritis, spondylolisthesis, congenital anomaly or intervertebral disc syndrome. Similarly, the service treatment records show no additional complaints of low back pain after the initial follow-up treatment in April and May 1956, and one complaint of a back ache associated with sore throat in September of that year.
 
The Veteran's representative suggested that the service treatment records from March 1958, just prior to the Veteran's discharge, revealed additional treatment for back pain. As noted, however, these records clearly refer to right flank pain, pain at the iliac crest, and abdominal pain of unknown etiology. Neither the lumbar spine, nor the 1956 injury were ever mentioned in these records by the medical providers or the Veteran. Moreover, the March 26, 1958 discharge summary revealed that no specific etiology of the pain was ever determined, most likely because it was psychogenic in nature, and his final diagnosis was Psychogenic Gastrointestinal Reaction (Abdominal Pain). On March 26, 1958, the Veteran was completely asymptomatic and afebrile. 

- 12 - 

Finally, the Veteran has, since October 1961, insisted that his back pain was related to his in-service back injury in 1956. Indeed, the Veteran is competent to report that he has had back pain since service. Moreover, the Board does not doubt the sincerity of the Veteran in this regard; however, he is not competent to render a medical diagnosis. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

A lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his current back disability is related to his in-service injury, the residual pain from which was found to have resolved nearly two years prior to discharge from service. See Jandreau v. Nicholson, 492 F .3d 1372 (Fed. Cir. 2007). Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish the required nexus between the claimed disability and his military service. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

However, lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in an of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This includes weighing the absence of contemporary medical evidence against lay statements. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is 

- 13 - 

competent and sufficient in a particular case is a fact issue. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record. Hensley v. Brown. S Vet. App. 155 (1993). Neither the Board nor the veteran is competent to supplement the record with unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis. Cohen v. Brown, 10 Vet. App. 128 (1997). 

Regardless of whether the Veteran's lay evidence is competent to establish a diagnosis, the Veteran maintains, in essence, that his continuity of symptomatology, alone, satisfies the nexus requirement. However, the Veteran's consistent assertions regarding back pain since 1961 are nevertheless outweighed by the other evidence of record, particularly the VA opinion of December 2008; the objective findings showing no complaints, findings or diagnosis of a lumbar spine disability between the time of discharge in 1958 and date on which the RO received the original claim of service connection for a back disability in October 1961, nearly three years following discharge from service; and the May 1961 examination which found no evidence of a current back disability based on objective x-ray findings showing no arthritis, no spondylolisthesis, no congenital anomaly, and no intervertebral disc disease. There is simply no indication that the Veteran's in-service back pain was the onset of a chronic condition. 

It is clear that the Veteran has a current back disability, as documented by objective x-ray and magnetic resonance imaging (MRI) findings; however, no such findings were present in service or within a year following discharge from service, and, in fact. no such findings were present in May 1961 either. 

- 14 - 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for a back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

ORDER 

Service connection for a back disability is denied. 

RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals 
 
- 15  




